Case 1:18-cr-00602-WHP Document 65 Filed 01/14/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

me a am aa aa a ea ea ei x
UNITED STATES OF AMERICA : SUPERSEDING INFORMATION

- Ve. - : $2 19 Cr. 271 {CS)
JEFFREY COMPRES,

a/k/a “JD,”
Defendant. :
x
COUNT ONE

(Narcotics Conspiracy)

The United States Attorney charges:

1, In or about March 2019, in the Southern District of
New York and elsewhere, JEFFREY COMPRES, a/k/a “JD,” the
defendant, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to violate the narcotics laws of the United
States.

2. It was a part and an object of the conspiracy that
JEFFREY COMPRES, a/k/a “JD,” the defendant, and others known and
unknown, would and did distribute, and possess with the intent
to distribute, controlled substances, in violation of Title 21,
United States Code, Section 841(a) (1).

3. The controlled substances that JEFFREY COMPRES, a/k/a

“JD,” the defendant, conspired to distribute and to possess with

 
Case 1:18-cr-00602-WHP Document 65 Filed 01/14/20 Page 2 of 4

the intent to distribute were: : i) 40 grams and more of a
mixture and substance containing a detectable amount of
fentanyl, in violation of Title 21, United States Code, .Section
841 (b) (1) (B); and ii) 100 grams and more of a mixture and
substance containing a detectable amount of heroin, in violation
of Title 21, United States Code, Section 841(b) (1) (B).
({Title 21, United States Code, Section 846)
FORFEITURE ALLEGATION

4. As a result of committing the offense alleged in Count
One of this Information, JEFFREY COMPRES, a/k/a “JD,” the
defendant, shall forfeit to the United States, pursuant to Title
21, United States Code, Section 853, any and all property
constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of said offenses and any and all
property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, said offense,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offense.

SUBSTITUTE ASSET PROVISION

5. If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due

diligence;

 
Case 1:18-cr-00602-WHP Document 65 Filed 01/14/20 Page 3 of 4

b. has been transferred, or sold to, or deposited

with, a third party;

Ch has been placed beyond the jurisdiction of the
court;

a has been substantially diminished in value; or

e. has been comingled with other property which

cannot be divided without difficulty;

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek forfeiture of any
other property of the defendants up to the value of the above
forfeitable property.

(Title 21, United States Code, Section 853.)

GSEOFFREY S() BERMAN

United States Attorney
Case 1:18-cr-00602-WHP Document 65 Filed 01/14/20 Page 4 of 4

Form No. USA-338-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.
JEFFREY COMPRES, a/k/a “dD,”

Defendant.

 

SUPERSEDING INFORMATION

$2 19 Cr. 271 (CS)

(21 U.S.C. § 846)

GEOFFREY S. BERMAN
United States Attorney

 

 

 
